DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16805416 on February 28, 2020. Please note claims 1-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The disclosure is objected to because of the following informalities: Specification discloses the Fig. 14 and corresponding descriptions in pages 28, 30 and 32; however, applicant’s drawing filed does not have any figure corresponding to Fig. 14. It appears that descriptions of fig. 14 of the specification is corresponding to applicant’s fig. 13 of the drawing. Appropriate correction is required.

Claim Objections
4.	Claim 14 is  objected to because of the following informalities: Claim 14 recites the limitations “the processor is configured to execute the program in the memory; in line 12 and “25the processor is configured to execute the program in the memory;” in line 13. The same claim limitation appears to be repeated. Appropriate correction is required.



Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “display module”, “detection module”, “acquisition module”, “processing module”,  in claim 13 and “physiological data monitoring module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): display module (Fig. 9, Fig. 10, display module 201A; Fig. 13, display unit 340), detection module (Fig. 9, Fig. 10, detection module 201; Fig. 13, [0178], touch panel 331), acquisition module (Fig. 9, Fig. 10, acquisition module 202; Fig. 13, [0178], input unit 330), processing module (Fig. 9, Fig. 10, processing module 203; Fig. 13, [0177], processor 380)  and physiological data monitoring module (Fig. 13, sensor 350, [0180]-[0181]), 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-7, 10-17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpe (US 20170188979 A1).
Regarding claim 1, Volpe discloses: A method for responding to an operation trajectory (see Fig. 8 discloses drawing or tracing a figure on the touch screen display), the method being applied to a monitor configured to monitor and display physiological data of a 5patient (Fig. 3, Figs. 6. [0155]-[0156], discloses the cardiac activity of the patient is monitored and display through the touch screen display), the method comprising: 
displaying at least one physiological data of a first patient on a display interface (Fig. 8, [0174] discloses the cardiac monitoring is resumed and displaying in screen 732), wherein the at least one physiological data comprises at least one of electrocardiogram, blood oxygen, blood pressure, respiration rate, body temperature and heart rate ([0099], discloses a patient monitor may include a cardiac monitor for monitoring a patient's cardiac information. Such cardiac information can include, without limitation, heart rate, ECG data, heart sounds data from an acoustic sensor, and other cardiac data);  
10detecting a screen-touching operation triggered by a user on the display interface (Fig. 8, [0173], discloses drawing or tracing a figure on the touch screen display); 
acquiring an operation trajectory corresponding to the screen-touching operation according to the screen-touching operation (see Fig. 8, Fig. 10, [0181], discloses draw a line connecting two dots 746 or draw a path between a series of dots 722), wherein the operation trajectory comprises a start point and an end point, the start point corresponding to a 15first time point, the end point corresponding to a second time point, and the second time point being later than the first time point (see Fig. 8, Fig. 10, [00181], drawing a line from start point to end point); and 
if the screen-touching operation satisfies a pre-set operation trajectory, executing a patient release operation on the first patient at the second time point (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient).  

Regarding claim 202, Volpe teaches the limitations of parent claim 1. Volpe further teaches  wherein after the operation of acquiring an operation trajectory corresponding to the screen-touching operation according to the screen-touching operation, the method further comprises: 
determining whether the operation trajectory is a swipe trajectory, wherein a direction of the swipe trajectory is at least one of up, down, left and right (Fig. 8, Fig. 10, [0173], discloses the patient swipe the finger to draw or trace a path moving the finger on the touch screen display); and  
25if the operation trajectory is the swipe trajectory, confirming that the screen-touching operation satisfies the pre-set operation trajectory (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient).  .  

Regarding claim 203, Volpe teaches the limitations of parent claim 1. Volpe further teaches 3. wherein after the operation of acquiring an operation trajectory corresponding to the screen-touching operation according to the 30screen-touching operation, the method further comprises:  36Attorney Docket No. 10038-01-0013-US Mindray Ref. No. C11141-17057US1 
determining whether the operation trajectory is an arc trajectory, wherein a direction of the arc trajectory is a clockwise direction or a counterclockwise direction right (Fig. 8, Fig. 10, [0173], discloses the patient swipe the finger to draw or trace a path that forms arc shaped trajectory as illustrated in figures by moving the finger on the touch screen display); and 
if the operation trajectory is an arc trajectory, confirming that the 5screen-touching operation satisfies the pre-set operation trajectory (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient). 

Regrading claim 4, Volpe discloses the limitations of parent claim 1. Volpe further teaches wherein after the operation of acquiring an operation trajectory corresponding to the screen-touching operation according to the screen-touching operation, the method further comprises:  
10determining whether the operation trajectory is a pre-set figure, wherein the pre-set figure is a closed figure or a non-closed figure (Fig. 8-Fig. 10, discloses the tracing a path connecting each of the series of dots 722); and 
if the operation trajectory is the pre-set figure, confirming that the screen-touching operation satisfies the pre-set operation trajectory (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient).   

Regarding claim 155, Volpe discloses the limitations of parent claim 1. Volpe further teaches  wherein the screen-touching operation is triggered by one finger, or is triggered by two fingers, or is triggered by more than two fingers (Fig. 8, Fig. 10, [0128], discloses patient can be instructed to slide his or her finger across the touch screen and/or to perform coordinated movements involving a combination of taps and slides).  

Regrading claim 6, Volpe teaches the limitations of parent claim 1. Volpe further teaches  wherein the operation of executing a patient 20release operation on the first patient at the second time point comprises at least one of the following steps: popping up a dialog box corresponding to the patient release operation on the display interface, wherein the dialog box corresponding to the patient release operation is used to receive an instruction input for confirming the release of the 25first patient; and clearing and uploading the physiological data of the first patient (Fig. 8, [0174], discloses If the patient response substantially corresponds to an expected response (e.g., the path connects the dots in the correct order), the controller 120 can be configured to suspend or delay treatment. In that case, a treatment suspended screen 732 can be displayed. The treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state. Please not claim limitation requires at least one of the steps).  

Regarding claim 7,  Volpe teaches the limitations of parent claim 1. Volpe further teaches  wherein the operation of executing a patient release operation on the first patient at the second time point comprises:  30clearing the physiological data of the first patient at the second time point; and 37Attorney Docket No. 10038-01-0013-US Mindray Ref. No. C11141-17057US1establishing a data file of a second patient, wherein the data file is used to record physiological data of the second patient (Fig. 8, [0174], discloses the controller 120 can be configured to suspend or delay treatment. In that case, a treatment suspended screen 732 can be displayed. The treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state. Please note when the same patient is connected to the monitor twice, it may be considered that there are two patients).  

Regrading claim 10, Volpe teaches the limitations of parent claim 1. Volpe further teaches wherein after executing a patient release operation on the first patient at the second time point, before establishing a data file of a second patient or when clearing the physiological data of the first patient, the 30method further comprises at least one of the following steps: 
switching the display interface to a standby interface (Fig. 8, [0174], discloses the treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state. Please note claim requires at least one of the following steps);  38Attorney Docket No. 10038-01-0013-US Mindray Ref. No. C11141-17057US1 
controlling the monitor to enter a standby state; 
uploading the physiological data of the first patient to a printing output device; and 
switching the display interface to a corresponding display interface used for 5displaying the physiological data of the second patient.  
Regarding claim 11, Volpe teaches  the limitations of parent claim 1. Volpe further teaches wherein before the operation of displaying the dialog box at the second time point (Fig. 8, displaying treatment suspended screen 732), the method further comprises: 
receiving a third operation instruction input by the user through the display 10interface of the monitor (Fig. 8, [0180],  the controller 120 identifies that some contact with the touch screen display occurred, but that the contact did not amount to successful completion of the instructed task (e.g. successfully connecting all of the dots with the path 730)); 
determining whether the third operation instruction instructs to display the dialog box on the display interface of the monitor (Fig. 8, [0180], For a partial or incorrect response, a treatment delayed screen 736 can be displayed to the patient. The treatment delayed screen 736 can inform the patient that the response was incorrect and that treatment has been delayed, as shown by explanatory text 738); and 
if the third operation instruction instructs to display the dialog box on the display interface of the monitor, performing the step of displaying the dialog box at 15the second time point (Fig. 8, see displayed screen 736, 742 and 732, for example, if the incorrect response is received, patient can try again and draw a line from start to end to display the treatment suspended screen 732).  

Regarding claim 12, Volpe teaches  the limitations of parent claim 1. Volpe further teaches wherein before the step of detecting a screen-touching operation triggered by a user on the display interface, the method further comprises:  
20receiving a fourth operation instruction input by the user through the display interface of the monitor (Fig. 8, connecting the dots 724 in order as illustrated in screen 720); and 
confirming the pre-set operation trajectory according to the fourth operation instruction (Fig. 8, [0180], displaying the explanatory text 738 with patent’s response was incorrect).  
Regarding claim 2513, Volpe discloses: An operation trajectory response device (see Fig. 8 discloses drawing or tracing a figure on the touch screen display), the operation trajectory response device being applied to the monitor configured to monitor and display physiological data of a patient (Fig. 3, Figs. 6. [0155]-[0156], discloses the cardiac activity of the patient is monitored and display through the touch screen display), the operation trajectory response device comprising: 
a display module configured to display at least one physiological data of a first patient on a display interface (Fig. 8, [0174] discloses the cardiac monitoring is resumed and displaying in screen 732), wherein the at least one physiological data comprises 30at least one of electrocardiogram, blood oxygen, blood pressure, respiration rate, body temperature and heart rate ([0099], discloses a patient monitor may include a cardiac monitor for monitoring a patient's cardiac information. Such cardiac information can include, without limitation, heart rate, ECG data, heart sounds data from an acoustic sensor, and other cardiac data);  39Attorney Docket No. 10038-01-0013-US Mindray Ref. No. C11141-17057US1 
a detection module configured to detect a screen-touching operation triggered by a user on the display interface (Fig. 8, [0128],  [0173], discloses drawing or tracing a figure on the touch screen display by user’s finger across the touch screen); 
an acquisition module configured to acquire an operation trajectory corresponding to the screen-touching operation according to the screen-touching 5operation detected by the detection module (see Fig. 3, Fig. 8, Fig. 10, [0181], discloses draw a line connecting two dots 746 or draw a path between a series of dots 722 on touch screen), wherein the operation trajectory includes a start point and an end point, the start point corresponds to a first time point, the end point corresponds to a second time point, and the second time point is later than the first time point (see Fig. 10, [00181], drawing a line from start point 746 to end point 746); and 
a processing module (Fig. 3, processor 318) configured to, if the screen-touching operation acquired 10by the acquisition module satisfies a pre-set operation trajectory, execute a patient release operation on the first patient at the second time point (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient).  

Regrading claim 14, Volpe discloses: A monitor (Fig. 2, Fig. 3, medical device controller 120) comprising: 
touch display screen (Fig. 2, Fig. 3, [0104], touch screen 220);  
15a processor (Fig. 3, [0105], processor 318); and 
a memory (Fig. 3, [0105], data storage 304), at least one physiological data monitoring module and a bus system, wherein 
the at least one physiological data monitoring module (Fig. 3, [0105], sensor interface 312) is configured to monitor at least one physiological data of a patient (Fig. 3, [0105], discloses sensor interface 312 can be coupled to any one or combination of sensors to receive information indicative of cardiac activity); 
20the memory is configured to store a program, an instruction, and the at least one physiological data of the patient ([0105]-[0107], discloses data storage 304 (which may include patient data storage 316), and patient interface manager 314 is implemented as a software component that is stored in the data storage 304 and executed by the at least one processor 318 to control); 
the touch display screen (Fig. 3, touch screen 220) receives the screen-touching operation under the control of the processor; 
the processor is configured to execute the program in the memory;  
25the processor is configured to execute the program in the memory (Fig. 3, [0107], discloses processor 318 can perform a series of instructions that control the operation of the other components of the controller 120, and the patient interface manager 314 is implemented as a software component that is stored in the data storage 304 and executed by the at least one processor 318 to control); 
the bus system (see Fig. 3, bus or interconnection network that connects the different components in device 120) is configured to be connected to the memory, the at least one physiological data monitoring module and the processor to enable the memory and the processor to perform communication; and 
the processor (see Fig. 3, processor 318) is configured to further perform the following steps:  
30displaying at least one physiological data of a first patient on a display interface of the touch display screen (Fig. 8, [0174] discloses the cardiac monitoring is resumed and displaying in screen 732), wherein the at least one physiological data 40Attorney Docket No. 10038-01-0013-USMindray Ref. No. C11141-17057US1comprises at least one of electrocardiogram, blood oxygen, blood pressure, respiration rate, body temperature and heart rate ([0099], discloses a patient monitor may include a cardiac monitor for monitoring a patient's cardiac information. Such cardiac information can include, without limitation, heart rate, ECG data, heart sounds data from an acoustic sensor, and other cardiac data); 
detecting a screen-touching operation triggered by a user on the display interface (Fig. 8, [0173], discloses drawing or tracing a figure on the touch screen display);  
5acquiring an operation trajectory corresponding to the screen-touching operation according to the screen-touching operation (see Fig. 8, Fig. 10, [0181], discloses draw a line connecting two dots 746 or draw a path between a series of dots 722), wherein the operation trajectory includes a start point and an end point, the start point corresponds to a first time point, the end point corresponds to a second time point, and the second time point is later than the first time point (see Fig. 10, [00181], drawing a line from start point 746 to end point 746); and  
10if the screen-touching operation satisfies a pre-set operation trajectory, executing a patient release operation on the first patient at the second time point (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient).  

Regarding claim 15, Volpe teaches the limitations of parent claim 14. Volpe further teaches wherein the processor is further configured to perform the following steps:  
15determining whether the operation trajectory is a swipe trajectory, wherein a direction of the swipe trajectory is at least one of up, down, left and right (Fig. 8, Fig. 10, [0173], discloses the patient swipe the finger to draw or trace a path moving the finger on the touch screen display); and if the operation trajectory is the swipe trajectory, confirming that the screen-touching operation satisfies the pre-set operation trajectory (Fig. 8, Fig. 10, [0174], [0182], discloses if the patient successfully completes the follow-up activity (e.g., the path connects the dots in the correct order), the controller 120 is configured to suspend treatment and the treatment suspended screen 732 is displayed to the patient. Please note OR limitation recited), or 
determining whether the operation trajectory is an arc trajectory, wherein the 20direction of the arc trajectory is a clockwise direction or a counterclockwise direction; and if the operation trajectory is an arc trajectory, confirming that the screen-touching operation satisfies the pre-set operation trajectory; or 
determining whether the operation trajectory is a pre-set figure, wherein the pre-set figure is a closed figure or a non-closed figure; and if the operation 25trajectory is the pre-set figure, confirming that the screen-touching operation satisfies the pre-set operation trajectory.  

Regarding claim 16, Volpe teaches the limitations of parent claim 14. Volpe further teaches wherein the processor is further configured to perform at least one of the following steps:  
30popping up a dialog box corresponding to the patient release operation on the display interface, wherein the dialog box corresponding to the patient release 41Attorney Docket No. 10038-01-0013-USMindray Ref. No. C11141-17057US1operation is used to receive an instruction input for confirming the release of the first patient; and 
clearing and/or uploading the physiological data of the first patient (Fig. 8, [0174], discloses If the patient response substantially corresponds to an expected response (e.g., the path connects the dots in the correct order), the controller 120 can be configured to suspend or delay treatment. In that case, a treatment suspended screen 732 can be displayed. The treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state. Please not claim limitation requires at least one of the steps).  

Regarding claim 517, Volpe teaches the limitations of parent claim 14. Volpe further teaches  wherein the processor is configured to perform the following steps: clearing the physiological data of the first patient at the second time point; and establishing a data file of a second patient, wherein the data file is used to record physiological data of the second patient (Fig. 8, [0174], discloses the controller 120 can be configured to suspend or delay treatment. In that case, a treatment suspended screen 732 can be displayed. The treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state. Please note when the same patient is connected to the monitor twice, it may be considered that there are two patients).   

Regarding claim 520, Volpe teaches the limitations of parent claim 1. Volpe further teaches   wherein the processor is configured to, after executing the patient release operation on the first patient at the second time point, before establishing the data file of the second patient, or when clearing the physiological data of the first patient, further perform at least one of the following steps:  
10controlling the monitor to enter a standby state (Fig. 8, [0174], discloses the treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state. Please note claim requires at least one of the following steps); 
controlling the touch display screen to present a standby interface; uploading the physiological data of the first patient to a printing output device; and 
switching the display interface to a corresponding display interface used for 15displaying the physiological data of the second patient.  

Regarding claim 21, Volpe teaches  the limitations of parent claim 1. Volpe further teaches wherein the processor further performs the following steps: receiving a third operation instruction input by the user through the display 20interface of the monitor (Fig. 8, [0180],  the controller 120 identifies that some contact with the touch screen display occurred, but that the contact did not amount to successful completion of the instructed task (e.g. successfully connecting all of the dots with the path 730)); 
determining whether the third operation instruction instructs to display a dialog box on the display interface of the monitor (Fig. 8, [0180], For a partial or incorrect response, a treatment delayed screen 736 can be displayed to the patient. The treatment delayed screen 736 can inform the patient that the response was incorrect and that treatment has been delayed, as shown by explanatory text 738); and 
if the third operation instruction instructs to display the dialog box on the display interface of the monitor, performing the step of displaying the dialog box at 25the second time point (Fig. 8, see displayed screen 736, 742 and 732, for example, if the incorrect response is received, patient can try again and draw a line from start to end to display the treatment suspended screen 732).  

Regarding claim 22, Volpe teaches the limitations of parent claim 14. Volpe further teaches wherein the processor further performs the following steps: 
20receiving a fourth operation instruction input by the user through the display interface of the monitor (Fig. 8, connecting the dots 724 in order as illustrated in screen 720); and 
confirming the pre-set operation trajectory according to the fourth operation instruction (Fig. 8, [0180], displaying the explanatory text 738 with patent’s response was incorrect).  

Regarding claim 23, Volpe teaches the limitations of parent claim 14. Volpe further teaches wherein the processor implements the 5displaying the at least one physiological data of the first patient on the display interface by means of the following manner: dividing the display interface of the touch display screen into at least one area, wherein the at least one area is used for presenting the at least one physiological data of the first patient (Fig. 8, discloses the display area of the screen 732 is divided to display with area with treatment suspended area and cardiac monitoring resumed area, and ); and  10the processor implements the executing the patient release operation on the first patient at the second time point by means of the following manner: after the second time point, clearing the physiological data of the first patient correspondingly presented on the at least one area (Fig. 9, [0174], discloses the treatment suspended screen 732 can inform the patient that treatment is suspended and that the device is returning to its normal patient monitoring state).

Allowable Subject Matter
10. 	Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Cosentino (US 20130297344 A1) discloses general teachings of method for providing downloadable dataset for patient monitoring system for remotely monitoring health of patient, receiving information relating to patient, and uploading information to monitoring server (Abstract, Fig. 7, Fig. 8).
OU (US 20180114601 A1) discloses general teachings of a method, an apparatus, and a system for health management. The method includes: receiving, from a graphical interface of a first user terminal, login information of a first user account, the first user terminal having a memory, a processor, and a measurement sensor; obtaining, by the first user terminal, physiological data of a user based on a measurement value detected by the measurement sensor; storing the physiological data into a medical record corresponding to the first user account; and sending, by the first user terminal via a server, the physiological data to a second user terminal associated with the first user account remotely (see Abstract, Figs 25, 31).
Regarding claim 8, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the operation of executing a patient 5release operation on the first patient at the second time point comprises: if the monitor has established a communication connection with a server, sending the physiological data of the first patient to the server at the second time point, and clearing the physiological data of the first patient, wherein the server is configured to store the physiological data corresponding to at least one patient 10identifier, and different patient identifiers are used to indicate different objects; and if the monitor has not establish a communication connection with the server, storing the physiological data of the first patient at the second time point, and establishing a data file of a second patient, wherein the data file is used to record physiological data of the second patient, in  the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claim 9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the operation of executing a patient release operation on the first patient at the second time point comprises: displaying a dialog box at the second time point, wherein the dialog box is used to receive an operation instruction; 20if a first operation instruction is received, clearing the physiological data of the first patient according to the first operation instruction; and if a second operation instruction is received, sending the physiological data of the first patient to a server according to the second operation instruction, clearing the physiological data of the first patient, and establishing a data file of a second 25patient.  
Regarding claims 18 and 19: Claims 18 and 19 each recites the similar limitations as in claims 8 and 9 respectively and objected to as being dependent upon a rejected base claim. 

Conclusion 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pavel (US 20170021184 A1discloses general teachings of  systems and techniques for facilitating human interactions with medical devices, in particular caregiver and patient interactions with external medical devices (Abstract, Fig. 3).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693